DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on species.
Claim Rejections - 35 USC § 112
Claims 1, 4-11, 15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the contents are based on total composition or on 100% of the sum total of components (a), (b) and (c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0144257 (Mathew).
Mathew discloses a composition comprising:
a) semi-aromatic copolyamide comprising (I) 40 to 60 mole% repeat unit derived from adipic acid and aromatic diamine (meets Applicants’ repeating unit X1Y obtained from an aryl diamine and adipic acid and overlaps ratio thereof) and (II) 40 to 60 mole% repeat unit derived from adipic acid and hexamethylene diamine (meets Applicants’ repeating unit XY derived from C6 aliphatic diamine and adipic acid and overlaps ratio thereof); and
b) glass fiber inclusive of glass fibers with circular cross-section (meets Applicants’ fiberglass with a circular cross-section)
(e.g., abstract, [0012-0015], [0022], [0036], examples, claims).  In Table 1, Mathew exemplifies a composition comprising copolyamide PA 66/MXD6 (50/50 mole ratio).
In essence, Mathew’s exemplified composition differs from claims 1 and 16 in the 66/MXD6 weight ratio and in the absence of fiberglass with circular cross-section.  With respect to the first difference, considering Mathew embraces copolyamides having 60 mole% PA 66 and 40 mole% PA MXD6, it would have been obvious to one having ordinary skill in the art to use a copolyamide PA 66/MXD6 wherein the 66/MXD6 weight ratio falls within the scope of the present claims for its expected additive effect and with the reasonable expectation of success.  As to the second difference, Mathew clearly discloses, and renders obvious to one having ordinary skill in the art, an embodiment comprising up to 60 wt.% glass fibers with circular cross-section [0022].  Accordingly, it would have been obvious to one having ordinary skill in the art to formulate a composition per Mathew having a higher 66/MXD6 weight ratio falling within the scope of the present claims and glass fibers with circular cross-section with the reasonable expectation of success. Case law holds that a reference may be relied upon for all that it teaches, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.   
	As to claim 3, Mathew discloses, and renders obvious to one having ordinary skill in the art, compositions comprising up to 60 wt.% glass fibers with circular cross-section [0022].  	 
	As to claims 4, 8 and 20, Mathew exemplifies meta-xylylene diamine MXD.
As to claims 5 and 6, the cycloaliphatic diamine is not required.  
As  claim 7, the branched aliphatic diamine is not required.
As to claims 9-11 and 17-19, Mathew discloses copolyamide comprising repeating unit PA 66 derived from adipic acid and C6 diamine.
As to claims 15 and 21, the additive is not required.
As to claims 22-24 and 26, Mathew discloses similar-such molded articles [0025-0026].
As to claim 25, Mathew discloses injection molding [0025].
Response to Arguments
Applicant’s arguments filed July 22, 2022 have been fully considered and are persuasive.  The 35 USC 112, 102 and 103 rejections have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765